Name: Commission Regulation (EEC) No 2133/84 of 24 July 1984 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 7 . 84 Official Journal of the European Communities No L 196/ 17 COMMISSION REGULATION (EEC) No 2133/84 of 24 July 1984 establishing unit values for the determination of the customs value of certain perishable goods elements communicated to the Commission in accor ­ dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1012/84 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 27 July 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 July 1984. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p. 26 . 0 OJ No L 101 , 13 . 4. 1984, p. 25 . No L 196/18 Official Journal of the European Communities 26 . 7 . 84 ANNEX Code N1MEXE code 1 CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-13 07.01-15 07.01 All New potatoes 1 601 288,31 78,66 241,24 25,68 48 241 88,73 20,95 1.12 ex 07.01-21 ex 07.01-22 ex 07.01 B I Broccoli 4419 795,78 217,13 665,87 70,89 133154 244,91 57,82 1.14 07.01-23 07.01 B II White cabbages and red cabbages 804 144,90 39,53 121,24 12,90 24246 44,59 10,52 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 1630 293,50 80,08 245,59 26,14 49111 90,33 21,32 1.20 07.01-31 07.01-33 07.01 D I Cabbage lettuce 5074 913,68 249,30 764,52 81,39 152881 281,19 66,39 1.22 ex 07.01-36 ex 07.01 D II Endives 1469 263,40 71,68 220,61 23,40 44361 80,88 19,13 1.28 07.01-41 07.01-43 07.01 F I Peas 12882 2321,17 634,68 1 948,20 206,68 389612 715,25 167,96 1.30 07.01-45 07.01-47 07.01 F II Beans (of the species Phaseolus) 4295 773,46 211,04 647,19 68,90 129419 238,03 56,20 1.32 ex 07.01-49 ex 07.01 F III Broad beans 1620 290,60 79,38 243,84 25,85 48 828 89,18 20,73 1.40 ex 07.01-54 ex 07.01 G II Carrots 840 151,46 41,41 127,12 13,48 25423 46,67 10,96 1.50 ex 07.01-59 ex 07.01 G IV Radishes 2741 492,12 134,23 411,78 43,75 83089 151,30 35,47 1.60 07.01-63 ex 07.01 H Onions (other than sets) 666 120,03 32,82 100,74 10,68 20147 36,98 8,68 1.70 07.01-67 ex 07.01 H Garlic 3129 563,78 154,15 473,19 50,20 94631 173,72 40,79 1.74 ex 07.01-68 ex 07.01 IJ Leeks 897 159,65 43,71 134,75 14,19 27018 49,30 11,27 1.80l 07.01 K Asparagus : l 1.80.1 ex 07.01-71  green 22450 4045,06 1 106,05 3395,09 360,18 678 968 1 246,46 292,70 1.80.2 ex 07.01-71  other 6529 1 1 72,23 320,15 982,70 104,48 197082 360,68 84,33 1.90 07.01-73 07.01 L Artichokes 4036 725,19 197,30 606,81 64,45 122225 222,52 52,45 1.100 07.01-75 07.01-77 07.01 M Tomatoes 2509 452,25 1 23,66 379,58 40,26 75910 139,35 32,72 1.110 07.01-81 07.01-82 07.01 PI Cucumbers 2397 431,62 1 1 7,77 361,16 38,45 72221 132,83 31,36 1.112 07.01-85 07.01 Q II Chantarelles 27975 5040,65 1 378,28 4230,72 448,83 846080 1 553,25 364,74 1.118 07.01-91 07.01 R Fennel 1752 314,71 85,84 263,33 27,98 53136 96,76 22,68 1.120 07.01-93 07.01 S Sweet peppers 2576 464,16 126,91 389,58 41,33 77911 143,03 33,58 1.130 07.01-97 07.01 T II Aubergines 3880 699,17 191,17 586,83 62,25 117357 215,44 50,59 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 2795 502,28 136,65 420,28 44,64 84656 154,12 36,32 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 1702 305,84 83,21 255,91 27,18 51 546 93,84 22,12 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh , whole 4101 735,33 199,85 615,64 65,28 124078 225,30 53,51 2.10 08.01-31 ex 08.01 B Bananas, fresh 2076 374,10 102,29 313,98 33,31 62793 115,27 27,06 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 3014 533,71 147,70 450,27 47,65 89453 165,59 37,38 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 7893 1 422,20 388,87 1 193,68 126,63 238 719 438,24 102,91 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 8 374 1 508,83 412,56 1 266,39 134,34 253259 464,93 109,17 2.50l 08.02 A I Sweet oranges, fresh : l 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16 i  Sanguines and semi-sanguines 2066 372,05 101,51 311,31 33,14 62253 114,50 27,03 26. 7 . 84 Official Journal of the European Communities No L 196/ 19 Code NIMEXE code 08.02-03 08.02-07 08.02-13 08.02-17 08.02-05 08.02-09 08.02-15 08.02-19 CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese , Shamoutis, Ovalis, Trovita and Hamlins 2657 478,76 130,90 401,83 42,62 80360 147,52 34,64  others 2518 453,71 124,06 380,81 40,40 76157 139,81 32,83 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines , wilkings and other similar citrus hybrids, fresh : ex 08.02 B II  Monreales and satsumas 2705 487,49 133,29 409,16 43,40 81827 150,21 35,27 ex 08.02 B II  Mandarins and wilkings 3678 660,76 179,77 552,89 58,72 1 1 1 366 202,75 47,79 08.02 B I  Clementines 2949 531,40 145,30 446,01 47,31 89197 163,75 38,45 ex 08.02 B II  Tangerines and others 2665 480,25 131,31 403,08 42,76 80610 147,98 34,75 ex 08.02 C Lemons, fresh 1 636 294,93 80,64 247,54 26,26 49 504 90,88 21,34 ex 08.02 D Grapefruit, fresh : li  white 2378 428,49 117,16 359,64 38,15 71923 132,03 31,00 ||  pink 2690 484,75 132,54 406,86 43,16 81 366 149,37 35,07 ex 08.02 E Limes and limettes 8 796 1 584,98 433,38 1 330,30 141,13 266041 488,40 114,68 08.04 A I Table grapes 7719 1 390,89 380,31 1 167,40 123,84 233463 428,59 100,64 08.05 C Chestnuts 3193 566,65 156,35 477,79 50,45 94722 175,75 39,56 08.06 A II Apples 3221 580,50 158,72 487,22 51,68 97438 178,87 42,00 08.06 B II Pears 3 976 716,47 195,90 601,34 63,79 120 260 220,77 51,84 08.07 A Apricots 2164 390,03 106,64 327,36 34,72 65468 120,18 28,22 ex 08.07 B Peaches 3375 607,77 165,83 508,55 54,14 101 696 187,04 44,16 ex 08.07 B Nectarines 4304 775,60 212,07 650,97 69,06 130185 238,99 56,12 08.07 C Cherries 2803 504,88 137,76 422,46 44,97 84480 1 55,38 36,68 08.07 D Plums 3176 572,28 156,48 480,33 50,95 96059 176,34 41,41 08.08 A Strawberries 4512 810,15 221,27 679,17 72,21 136208 249,27 58,28 08.08 C Fruit of the species Vaccinium myrtillus 6136 1 105,75 302,34 928,08 98,45 185602 340,73 80,01 ex 08.09 Water melons 1 190 214,56 58,67 180,09 19,10 36015 66,11 15,52 ex 08.09 Melons (other than water melons :  elongated 2658 479,02 130,98 402,05 42,65 80405 147,61 34,66  other 4565 822,57 224,91 690,40 73,24 138 069 253,47 59,52 ex 08.09 Pomegranates 6004 1 076,52 292,99 901,62 95,66 181305 330,55 78,18 ex 08.09 Kiwis 12137 2186,88 597,96 1 835,49 194,72 367070 673,87 158,24 ex 08.09 Khakis 15089 2710,84 737,54 2268,30 240,93 456889 831,81 196,06 ex 08.09 Lychees 6001 1 077,39 293,88 901,50 95,80 181906 331,26 77,65 2.50.2 2.50.3 2.60 2.60.1 2.60.2 2.60.3 2.60.4 2.70 2.80 2.80.1 2.80.2 2.81 2.90 2.95 2.100 2.110 2.120 2.130 2.140 2.150 2.160 2.170 2.175 2.180 2.190 2.190.1 2.190.2 2.195 2.200 2.202 2.203 08.02-29 08.02-31 08.02.28 08.02-34 08.02-37 ex 08.02-50 ex 08.02-70 ex 08.02-70 ex 08.02-90 08.04-11 08.04-19 08.04-23 08.05-50 08.06-13 08.06-15 08.06-17 08.06-33 08.06-35 08.06-37 08.06-38 08.07-10 ex 08.07-32 ex 08.07-32 08.07-51 08.07-55 08.07-71 i 08.07-75 j 08.08-11 ] 08.08-15 j 08.08-35 08.09-1 1 ex 08.09-19 ex 08.09-19 ex 08.09-90 ex 08.09-90 ex 08.09-90 ex 08.09-90